Citation Nr: 0840913	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  94-24 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylosis with degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr., 
Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, sister, and two friends


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 11, 
2008, which vacated a July 2007 Board decision and remanded 
the case for additional development.  The Court previously 
vacated and remanded decisions as to this matter in March 
2000 and March 2005.  The issue initially arose from a 
February 1994 rating decision by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand, the Court, in its 
April 2008 order, found error in the Board's July 2007 
decision.  The Court found the Board had failed to adequately 
address applicable regulations in light of medical evidence 
suggesting that at least part of the veteran's back 
disability was attributable to a congenital disorder that 
existed prior to service.  It was also noted that lay 
evidence provided in October 1994, December 1997, and March 
1999 had not been adequately considered.  In a previous 
September 2006 remand the Court found inadequate reasons and 
bases had been provided for a finding that a September 2003 
VA examiner's opinion was considered persuasive without 
according any apparent weight to the findings of an August 
2002 VA examiner's opinion.  The Board also notes that 
neither the August 2002 or September 2003 VA examiners nor 
the May 1994 opinion of R.J.A., D.C., PhD., discussed the 
significance, if any, of a June 1989 insurance report 
indicating the veteran sustained a back injury helping a 
relative move on June 10, 1989.  Therefore, additional 
development is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the veteran was provided VCAA notice by 
correspondence dated in May 2004.  

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has also held that the VCAA notice requirements applied to 
all elements of a claim.  It was further noted that regarding 
the disability-rating element, in order to comply with 
section 5103(a), VA must notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided, that is necessary to establish a disability rating 
for each of the disabilities contemplated by the claim and 
allowed under law and regulation.  A notice addressing these 
matters has not been provided.  Therefore, the Board finds 
that appropriate action should be taken to ensure adequate 
VCAA notice as to all elements of the claim are provided.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  VA General 
Counsel Precedent Opinion has held that service connection 
may be granted for disease, but not defects, which are 
congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 
1990).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2008).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
additional VCAA notice as required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran's claims file should be 
reviewed by a VA orthopedic specialist 
for an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) 
that a present low back disorder was 
either incurred in or aggravated by 
active service, to include whether a 
congenital low back disorder existed 
prior to service and was aggravated by 
active service.  All pertinent evidence 
of record should be addressed including 
the opinions of the August 2002 and 
September 2003 VA examiners, the May 
1994 opinion of R.J.A., D.C., PhD., and 
the June 1989 insurance report.

The opinion should be provided based upon 
a thorough review of the medical evidence 
of record and sound medical principles.  
A complete rationale for all opinions 
expressed should be set forth in the 
examination report.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

